Citation Nr: 0807000	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-38 819A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic depression 
and anxiety.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In January 2007, the veteran had filed a motion to advance 
his case on the docket due to terminal illness.  Regrettably, 
the Board was unable to rule on the motion before the 
veteran's death.  The motion to advance is now moot.  


FINDING OF FACT

On February 5, 2008, the Board was notified in writing that 
the veteran died in January 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



_____________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


